      Case:20-60326-SDB Doc#:38 Filed:08/25/21 Entered:08/25/21 08:38:50                                                  Page:1 of 1


       IT IS ORDERED as set forth below:




       Date: August 24, 2021



___________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                                                   Southern District of Georgia

 In re:                                                                                        Case No.: 20−60326−SDB
 Mary Ann Varnell,                                                                             Judge: Susan D. Barrett
        Debtor.
                                                                                               Chapter: 7

                                     ORDER APPOINTING SPECIAL COUNSEL


    The Application of the Trustee for appointment of Daphne Withrow as Special Counsel for the Trustee having been considered and it
 appearing to the Court that the employment of Daphne Withrow is necessary and beneficial to this estate,

    It further appearing that the Special Counsel has no adverse interest to those of this estate, and that the employment is proper,
    IT IS THEREFORE ORDERED that the Trustee is authorized to employ the services of Daphne Withrow as Special Counsel for the
 Trustee subject to objection by any party in interest within twenty−one (21) days of the date hereof. The compensation of such Special
 Counsel will be later fixed and determined by the Court in such manner as the Court may from time to time direct after notice to creditors.

                                                           [END OF DOCUMENT]

 B−04e [06−20]
